Honorable RO.8 Doughty, Jr., Pge 2


    r4Ia   vator,aad thaa      they vould be oompvllvd to
    CW8    Upthe Creek for      WnJ =nJ r11e8 at flood
     tImme,and &a a ntter       of tact, It vould prohb-
     ly be impoeelble for      them t0 OOV8r the dirtmace.
           "The creek doer not hV0 88 it8 IOul'C8of
    wter rupply, any rlrer, nor 18 it filled from
    the over-flov OS cay rIVer',but the creek doee
    h a ve l vell defined c0ur8e.~


           Under    this   statement of iactr, you vI8h to be
adrlsedt
          "1. We vould like to knov if lt 10 unlav-
     ful to take ileh from such pond or tank under
     the follovlng Statute, vhlah 18 &ppllc8ble to
     Uvrlde County, to-vlt:
          “Art. 978--j, aote, Vernon Annotated Penal
     Code, vhiah rerds l.npart es follove;
          "'Sectloa 1, It ah011 be unlavful to fish
     for, or attempt to tbke or catch fish la any of
     the veters of Uvelde County duriag the months
     oi Arch, April and May of any year, aad my
     person vho httemptr to take or artch Slsh la
     UValde County durlag the OloaeG seaeon provld-
     ed for la thl8 act, rhall be deemed guilty of
     4 mlrdawbnor mad upon COnViCtIOn rbll be fined
     Ia the IWI of aot leas than Ten Dollarr ($10)
     aor more than Fifty Dollars ($50).’
           “2. If it 1s lavful to take fish from
     8uoh pond, I8 it levful to trrnrport them over
     the hlghny from the pond to the home of the
     parson hrvlng uld fish.'

          In the caoe of Jonee 1. Stat0 (X01), 45 3. Y.
(26) 612, our Court of Crfmlaal Appeal0 coartrued Artlaler
924, 925, 931, 933 rad 951, Peal Code, 1925, and held that
the Leglrl&twe cmaot lntorfera vlth the ilrhing PrlVilege
of the ovnero of private pond8 bVIn@ no OoBBNnIO8tion
Honorable Rora Doughty, Jr.,   page 3



through vhlch fl8h Vera lcou8tomed to p88r to other ntera.
Thir 8ad other -808  bre oltrd and dlraursed la our Opla-
ion No. O-2343, 8 copy of vhlch 18 herevlth lnolored.

          The trot8 la thr above mentioned ~888 &co 8ub-
8tUitUlly the Mm 48 88t forth Ia Jo12 r8fJllO8t.    Th8 Leg-
lrlaturr 18 prerumed to have knova the lav la o ua c ed
                                                      la uld
0888 bad did aot intend by the phmae,    ‘la bay of   the vaterr
of Ur8ldo County, ’ to Include v8terr in prlrrtely    ovned
poola,  pondr, tank8 or Ukos over vhioh it hd no      author-
ity to Interfere  vlth the privilege  OS the ovaer8   thereof
rrom taking flab therefrom.

           Based Upon the fact8 8tated In your reque8t and
the 8uthorlty  cited above, it I8 our opinioa that the pro-
vIaIon  of Article   978-j doer not apply to the taking of
flab from the pool or tank described In your request.      It
i8 al80 our Opinion tbrt the owner of said pool or Unk,
or any other person vlth the consent of the ovner, 88~~ IAV-
fully take flrh therefrom rt any time and lbvfully    trans-
port them over the hlghvay from the pond to the home of the
person lnvlng rrld fish.



A             &                    ATTOR:i33~;d

                                                      ,
                                   BY
                                            Bruce Y. Bryant
                                                  A8818tant
BUB:db

BtI0108ur8